Case 16-17726-elf     Doc 62    Filed 01/19/21 Entered 01/19/21 12:08:06          Desc Main
                                Document      Page 1 of 1



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE                               :               CHAPTER 13
                                    :
CHERLY A. VAUGHN-CURRY              :               CASE NO: 16-17726ELF
                                    :
                  Debtor            :
____________________________________:


                       PRAECIPE TO WITHDRAW DOCUMENT


        TO CLERK OF COURT

        Please be advised that Debtor withdraws the Motion to Determine Validity of Payment

Change , filed on December 30, 2020, Doc. No. 60.



                                                        /s/ Alfonso Madrid
                                                    ALFONSO MADRID
                                                    Community Legal Services of Philadelphia
                                                    Attorney for Debtor
                                                    1410 W. Erie Ave.
                                                    Philadelphia PA 19140
                                                    (215) 215-227-4795
                                                    (215)227-2435
                                                    amadrid@clsphila.org
